Citation Nr: 0309417	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left myofascial pain dysfunction from August 5, 
1997 to November 17, 1998.   

2.  Entitlement to an evaluation in excess of 20 percent for 
left myofascial pain dysfunction from November 18, 1998.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from February 1996 
to August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.  

The Board notes that an appeal to the Board consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201 
(2002).  A NOD must be filed within one year from the date of 
mailing of the notice of the determination.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 2002); see also, 38 C.F.R. § 20.201 
(2002).  The law also provides that ". . . questions as to 
timeliness or adequacy of response shall be determined by the 
Board of Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 
2002).         

By the December 1997 rating decision, the RO granted the 
appellant's claim for entitlement to service connection for 
left myofascial pain dysfunction and assigned a 10 percent 
disability rating under Diagnostic Code 9999-9905, effective 
from August 5, 1997.  In a statement in support of claim (VA 
Form 21-4138), dated in January 1998, the appellant requested 
that the RO "reconsider" his service-connected myofascial 
pain.  In a second statement in support of claim (VA Form 21-
4138), dated in November 1998, the appellant again requested 
that his service-connected jaw condition be re-evaluated.  By 
a November 1999 rating decision, the RO increased the 
appellant's disability rating for his service-connected left 
myofascial pain dysfunction, from 10 percent to 20 percent 
disabling, effective from November 18, 1998.  The appellant 
expressed dissatisfaction with the 20 percent rating granted 
by the November 1999 decision in a statement in support of 
claim (VA Form 21-4138), dated in November 1999.  The RO 
construed the statement as an NOD to the November 1999 rating 
decision, and issued an SOC in December 1999.  In December 
1999, the appellant submitted his substantive appeal (VA Form 
9).  

In light of the above, while the Board recognizes that the RO 
had construed the appellant's November 1999 statement as an 
NOD to the November 1999 rating action, the Board finds that 
it is reasonable to construe the appellant's earlier January 
and November 1998 statements requesting that the RO 
"reconsider" his service-connected myofascial pain, as a 
timely NOD to the December 1997 rating action, rather than a 
"new" claim.  As such, the Board also finds that the 
appellant perfected his appeal within 60 days of the issuance 
of the SOC in December 1999.  In addition, given that the 
appellant's appeal originated from the initial rating 
assigned following the grant of service connection, and 
because of the requirement to consider "staged" ratings 
consistent with the holding by the United States Court of 
Appeal for Veterans Claims (Court), in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has characterized the issues 
as set forth above.        


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This act introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).         

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), held, in pertinent 
part, that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board 
"to provide the notice required by 38 U.S.C. [§ ] 5103(a)" 
and "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

In the instant case, the Board notes that in March 2003, the 
RO sent a letter to the appellant notifying him of the 
enactment of the VCAA.  In the March 2003 letter, the RO 
informed the appellant that if he had any "information 
describing additional evidence or the evidence itself," that 
he should send such information or evidence to the RO within 
30 days from the date of the letter.  The RO further 
indicated that if they did not receive the information or 
evidence within that time, they would decide his claim based 
only on the evidence they had received and "any VA 
examinations or medical opinions."  In this regard, the 
Board notes that as stated above, in DAV, the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board 
"to provide the notice required by 38 U.S.C. [§ ] 5103(a)" 
and "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  The Board 
notes that although the Federal Circuit was referring to the 
Board's notification regulations, the same principle applies 
to the RO.  Thus, in light of this new judicial precedent, 
and given that the RO did not provide the appellant one year 
to submit evidence, the Board is compelled to remand the 
appellant's case to the RO in order to provide the appellant 
proper notice under 38 U.S.C.A. § 5103(a) and (b).

The Board also notes that the appellant's last VA examination 
pertinent to his service-connected myofascial pain 
dysfunction was in February 2001, over two years ago.  The 
Board observes that the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Therefore, in light of the above, the Board is of 
the opinion that a VA examination, as specified in greater 
detail below, should be performed.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left myofascial 
pain dysfunction since his discharge from 
service in 1997.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

The RO should ensure that its efforts to 
obtain any identified records are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
private medical records identified by the 
appellant, it should inform the appellant 
and his representative of this fact and 
ask them to provide a copy of the 
outstanding medical records.  

3.  The Board notes the appellant claimed 
in his substantive appeal that he loses 
two months per year from work as a result 
of his service-connected disability.  The 
RO should advise him of the necessity of 
submitting evidence to support this 
contention, such as statements from any 
current or former employer, physicians, 
or co-workers, or other evidence 
documenting time lost from work.

4.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the veteran an appropriate 
response period, the RO should schedule 
the veteran for a VA dental examination 
to determine the current severity of his 
service-connected left myofascial pain 
dysfunction.  The claims folder, 
including a copy of this REMAND, should 
be made available to the examiner for 
review.  

All indicated tests and studies should be 
accomplished to evaluate this disorder. 
The evaluation must include range of 
motion studies of the jaw (range of 
temporomandibular articulation (inter-
incisal and lateral excursion) should be 
expressed in millimeters), and the 
examiner is asked to determine the 
extent, if any, of any neurological 
impairment caused by this disability.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the dentist should also 
address whether any pain relating to the 
appellant's myofascial pain dysfunction 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, or excess fatigability results 
in functional loss.  The examiner should 
state whether any pain claimed by the 
appellant is supported by adequate 
pathology and is evidenced by visible 
behavior.  To the extent that is 
possible, any functional loss that is 
present should be expressed as 
millimeters of limitation of motion of 
the temporomandibular articulation.  The 
examiner should clearly outline the 
rationale for any opinion expressed.   

5.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim and 
should ensure the VA examination ordered 
above addresses all questions asked.  
Following such development, the RO should 
review and readjudicate the claims under 
Fenderson, supra.  If any such action 
does not resolve the claim, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The appellant's cooperation in the RO's efforts is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.  
38 C.F.R. § 3.655 (2002).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


